DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 16 and 17, the claimed invention are unclear and not defined because the corresponding in performance operation between operation steps b) and c) are unclear, in the claim 16, operation step b) regarding to “select at least one row of the matrix which, for a diagnosis result which is consistent with a defect to be identified, includes a parameter which is greater than a predetermined first limiting value”, so only have one parameter in operation, therefore, how to recognize the performance of the operation of steps c) in order to realize the determination of step d).
 	Similar problem occurred in claim 17 between operation steps b) and c) to render the claimed invention is unclear and not defined. in operation step b) regarding to “select at least one column of the matrix…includes a parameter which is greater than a predefined first limiting value”, so only have one 
 	Dependent claims 18-20 are rejected based on the rejections of the base claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11-15 are indicated allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation in combination as recited in the claims 11 and 12 for determining whether a possible defect of one or multiple components is unambiguously determinable based on results of predefined diagnosis options.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duc et al (US 8306783) discloses method for determining faulty components in a system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865